Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 1/31/2020 with a priority date of 10/16/2019.
Claims 1-4, 5, 6, 8-11, 13, 14 and 16-18 are currently pending and have been examined.
Claims 4, 7, 12 and 15 are cancelled and claims 17 and 18 are added.
Claims 1-4, 5, 6, 8-11, 13, 14 and 16-18 are rejected under 35 USC 103.
Claims 1-4, 5, 6, 8-11, 13, 14 and 16-18 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-4, 5, 6, 8, 17 and 18 are a method and claims 9-11, 13, 14 and 16 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-4, 5, 6, 8-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The applicant’s claims include the abstract concepts of storing relationship data for an enterprise including contact data associated with external organizations including contact attributes that include a contact relationship score, monitoring communications exchanges that include individual contacts as participants and updating relationship scores based on the number of communications. Storing campaign data for a target demographic profile defining a set of target attributes and the relationship score and determining if a marketing campaign matches a candidate contact by mapping target attributes, mapping contact attributes, computing a distance between contact vectors and targeting vectors then based on the distance providing a notification to a user. Dependent claims describe mandatory and non-mandatory attributes and how the contact or campaigns are pre-filtered based on target attributes then vectors are created for the target attributes and contact attributes, and how the vectors are used to select contacts by computing a distance between vectors. The dependent claims also disclose weights for vectors and adjusting weights. 
The invention falls within Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Essentially, Steps A), and B) gather data to calculate a relationship score between the individual and the enterprise (business), and Steps C) and D) match contacts to marketing campaigns by calculating a distance between target attribute vectors and contact attribute vectors. 
Prong 2: The additional elements in claims 1-4, 5, 6, 8, 17 and 18 is a database and claims 9-11, 13, 14 and 16 offer a processor and non-transitory storage medium coupled to the processor, the storage medium storing software instructions that when executed by the processor, and a database. At best these additional elements are computers and databases, which amount to 
The claims also offer emails being exchanged and monitoring address fields via enterprise mail server and dependent claim 18 uses the enterprise mail server to send notifications to contacts. These limitations amount to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the claims merely use computers as tools to implement an algorithm that compares data along with general linking the concept to emails.
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors, user devices and servers amount to no more than “apply it” and the email, email field and email server amount to general linking. See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods. Thus, requiring the use of software to tailor information and provide it to the user on a generic computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides series of steps related to the abstract idea with only generic computers and computer function for processing data to arrive at results. Although the ordered combination of elements add a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of matching target attributes to target contacts by comparing data about the contacts and the campaign. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of on a generic computer. See, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). 
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 6, 9, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. 2005/0065980; Hereafter: Hyatt) in view of Bharat et al. (U.S. 2012/0095837; Hereafter: Bharat).
As per Claim 1:  Hyatt in view of Bharat discloses the following limitations; 
1. A computer implemented method comprising:
Hyatt discloses A) storing relationship data for an enterprise in a relationship database, the relationship data including contact data for each of a plurality of individual contacts that are respectively associated with external organizations, the contact data for each individual contact including an email address for the individual contact and a plurality of contact attributes for the individual contact See, “Optionally, the illustrative process 10 in operation 18 can filter the contact data, for example by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities. For example, the system can go through and remove domains, such as Yahoo.com or Hotmail.com, that are associated with free email servers and not with organizations of potential interest to users who will query the relationship collaboration system. Additionally, the system can sort through and identify email addresses that represent the Amazon orders department, the Dell help desk and other email addresses that are not really representative of meaningful contacts at the entity associated with the domain of the email address. The filter list 17 against which contact information is filtered can be stored as a simple list, a set of topical rules, computer code, or database. In this way, operation 18 builds the relationship database 19 from email traffic observations that has been filtered to remove that traffic which provides little value or is 
Hyatt discloses including a contact relationship score indicating a computed value of a relationship between the individual contact and the enterprise; See, “After operation 28 the illustrative process 20 proceeds to operation 30 wherein the relationships between each identified contact and each contact owner are scored according to the strength of those relationships and then ranked according to those scores.” [0031]. See, “The scoring of relationship strength can be done as a part of operation 30 or optionally it can be done in part or in whole in operation 18 of process 10, or optionally it can be done in part or in whole as a separate process.” [0033].
Hyatt discloses B) automatically periodically updating the relationship database comprising: See, “Optionally, the classification information can be stored in a dynamically updated taxonomy database 16 of useful and/or not useful domains, email addresses and/or associated entities” [0026].
Hyatt discloses monitoring address fields of emails exchanged through an enterprise mail server of the enterprise to identify emails processed by the enterprise mail server that include one or more of the individual contacts as a participant, and See, “In a typical operation, the system will monitor email traffic associated with different contact owners and will record the email addresses to which correspondence was being sent and from which correspondence is being received. In this way, the process 10 in operation 14 can begin to analyze 18 the contact information and to build a database 19 of the different organizations with which members of their enterprise, i.e. the contact owners, are communicating. For example, email traffic may occur between members of the enterprise 
Hyatt discloses updating the respective contact relationship scores for the individual contacts, the contact relationship score for each individual contact being computed based on a number of the identified emails for which the individual contact is identified as a participant; See, “The illustrative embodiment shown in FIG. 2, operation 30 scores the results by heuristically determining the relevance of the relationship between a contact owner and a contact. An example of a heuristic rule that might be used could be expressed as follows: if the contact data found in the address book of a particular contact owner is relatively old information, as determined for example by the date it was last modified, and yet from email traffic it can be seen that the contact owner still regularly communicates with that contact and from looking at the human resource information about that contact owner it can be seen that the contact owner used to be employed at an organization associated with that contact, then the relationship to an entity with which the contact is associated (by domain name, for example),may be deemed to be highly significant as the heuristic data indicates a strong relationship between the contact owner and the contact. Such a heuristic rule might be expressed algebraically as a linear relationship among the data in which data of different types may be weighted by different coefficients. Accordingly, when scoring relationships, 
Hyatt does not disclose C) storing campaign data in a campaign database for a plurality of marketing campaigns for the enterprise that include one or more marketing activities, the campaign data for each marketing campaign including a target contact demographic profile that defines a set of target attributes in respect of a target contact for the marketing campaign, 
However, Bharat discloses storing a plurality of marketing campaigns including target demographics and other attributes. See, “Ad information features may include one or more of the following: [0055] demographic data targeting the ad to one or more particular user population segment (e.g. income information, neighborhood affluence, age, marital status, education level, children/no children, etc.)” [0054].  See,  [0037] for a plurality of marketing campaigns. See, [0051, 0116] for storing campaigns. 
Hyatt discloses the set of target attributes including at least a target contact relationship score indicating a target value of a relationship between the target contact and the enterprise, See, [0029-0033].
Hyatt does not disclose D) determining if a candidate marketing campaign from the plurality of marketing campaigns is a match for a candidate contact from the plurality of individual contacts, comprising: mapping at least a subset of the set of target attributes for the candidate marketing campaign, including the target contact relationship score, to respective elements of a target contact feature, mapping at least a subset of contact attributes from the set of contact attributes for the candidate contact, including the respective contact relationship score for the candidate contact, to respective elements of a candidate contact feature vector, wherein element types in the candidate contact feature vector correspond to element types in the target contact feature vector, computing a distance between the candidate contact feature vector and the target contact feature vector in a feature space, based on the computed distance, determining if the candidate marketing campaign is a match for the candidate contact, and when the candidate marketing campaign is determined to be a match for the candidate contact, Examiner’s note: Hyatt discloses monitoring emails to score the importance of relationships between the employees of the enterprise and contacts (recipients of the emails) that are associated with other entities, such as companies that are perspective customers of the enterprise, and using a filter/match process to arrive at a list of recipients based on a search request. In response to the request, Hyatt provides a ranked list of contacts, which is a notification, but Hyatt does not disclose that the list is use to provide advertising, although it seems inherent that the requester would use the list to make contact. Thus, Hyatt is already cited to disclose respective candidate contact scores, which is viewed as another feature that is used as an input feature in any process.
However, Bharat discloses matching candidates by mapping ad targeting features to corresponding user features then computing the distance between vectors and providing advertising when there is a match based on the distance. To be clear, Bharat does not disclose a relationship score. Bharat discloses managing advertising campaigns and mapping target attributes to user attributes using vectors to determine a distance and providing advertising. Bharat discloses demographics, as well as numerous other attributes. The combination simply replaces and/or uses the score disclosed by Hyatt as an input feature. See, “Advertisement information can be represented by a variety of means, such as a vector of 
 providing a notification of the match to a user. See, “After operation 30 the process 20 proceeds to operation 32 wherein the process generates a list of the contact owners associated with the different relationships. In this way a list is generated which optionally does not actually provide contact information to the user in response to their query but could instead give them pointers to the individual contact owners that have the contact information and may be willing to grant access.” [0034]. See also, [0037]. In the alternative, Bharat discloses providing the advertisement to the user that was matched. See, “As can be appreciated from the foregoing disclosure, the present invention can be used to provide particularly relevant ads by using both request-associated information and user information.” [0117].
Therefore, from the teaching of Bharat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relationship score, as disclosed by Hyatt, to be used a feature to select an advertising campaign, as taught by Bharat, for the purpose of select relevant advertisements best suited for a particular user. [0010].

As per Claim 5:  Hyatt in view of Bharat discloses the following limitations; 
Hyatt discloses 5. The method of claim 1 wherein the set of target attributes includes attributes that represent one or more of: a type of industry; size of target contact’s organization; a title score that is indicative of target contact’s position in contact’s organization; and a department identifier that identifies an organizational unit that a contact is a member of. See, “Sources typically include contact data about individuals and entities such as phone numbers, mailing addresses and email addresses and may also include 

As per Claim 6:  Hyatt in view of Bharat discloses the following limitations; 
6. The method of claim 1 wherein the method further comprises:
Hyatt discloses repeating D) multiple times using different marketing campaigns from the plurality of marketing campaigns as the target marketing campaign to determine a subset of the marketing campaigns that are matches for the candidate contact; presenting information identifying the subset of the marketing campaigns. Examiner’s note: Bharat is already cited above to disclose the matching process in limitation D). Hyatt discloses a list of candidate contacts, this in order to create the list the matching process disclosed by Bharat would be repeated for each candidate. See, “The process 20 in step 26 can use that query to construct a formal query, i.e. a set of instructions, for example, SQL instructions or instructions in any suitable query language or format that can be applied 

As per Claim 9:  Hyatt in view of Bharat discloses the following limitations; 
9. A system for matching marketing campaigns and contacts, the system comprising a processor and non-transitory storage medium coupled to the processor, the storage medium storing software instructions that when executed by the processor configure the system to:
Hyatt discloses A) store relationship data for an enterprise in a relationship database, the relationship data including contact data for each of a plurality of individual contacts that are respectively associated with external organizations, the contact data for each individual contact including an email address for the individual contact and a plurality of contact attributes for the individual contact See,  [0027]. See, [0021-0029] for the complete process of building contact database 19.
Hyatt discloses including a contact relationship score indicating a computed value of a relationship between the individual contact and the enterprise; See, [0031]. See, [0033].
Hyatt discloses B) automatically periodically update the relationship database by: See,  [0026].
 monitoring address fields of emails exchanged through an enterprise mail server of the enterprise to identify emails processed by the enterprise mail server that include one or more of the individual contacts as a participant, and See,  [0024].
Hyatt discloses updating the respective contact relationship scores for the individual contacts, the contact relationship score for each individual contact being computed based on a number of the identified emails for which the individual contact is identified as a participant; See,  [0032].
Hyatt does not disclose C) store campaign data in a campaign database for a plurality of marketing campaigns for the enterprise that include one or more marketing activities, the campaign data for each marketing campaign including a target contact demographic profile that defines a set of target attributes in respect of a target contact for the marketing campaign, the set of target attributes including at least a target contact relationship score indicating a target value of a relationship between the target contact and the enterprise,
However, Bharat discloses storing a plurality of marketing campaigns including target demographics and other attributes. See, “Ad information features may include one or more of the following: [0055] demographic data targeting the ad to one or more particular user population segment (e.g. income information, neighborhood affluence, age, marital status, education level, children/no children, etc.)” [0054].  See,  [0037] for a plurality of marketing campaigns. See, [0051, 0116] for storing campaigns. 
Hyatt does not disclose D) determine if a candidate marketing campaign from the plurality of marketing campaigns is a match for a candidate contact from the plurality of individual contacts, by: mapping at least a subset of the set of target attributes for the candidate marketing campaign, including the target contact relationship score, to respective elements of a target contact feature, mapping at least a subset of contact attributes from the set of contact attributes for the candidate contact, including the respective contact relationship score for the candidate contact, to respective elements of a candidate contact feature vector, wherein element types in the candidate contact feature vector correspond to element types in the target contact feature vector, computing a distance between the candidate contact feature vector and the target contact feature vector in a feature space, based on the computed distance, determining if the candidate marketing campaign is a match for the candidate contact, and when the candidate marketing campaign is determined to be a match for the candidate contact, Examiner’s note: Hyatt discloses monitoring emails to score the importance of relationships between the employees of the enterprise and contacts (recipients of the emails) that are associated with other entities, such as companies that are perspective customers of the enterprise. . In response to request, Hyatt provides a ranked list of contacts, which is a notification, but Hyatt does not disclose that the list is use to provide advertising, although it seems inherent that the requester would use the list to make contact. Thus, Hyatt is already cited to disclose respective candidate contact scores, which is viewed as another feature that is used as an input feature in any process.
However, Bharat discloses matching candidates by mapping ad targeting features to corresponding user features then computing the distance between vectors and providing advertising when there is a match based on the distance. To be clear, Bharat does not disclose a relationship score. Bharat discloses managing advertising campaigns and mapping target attributes to user attributes using vectors to determine a distance and providing advertising. 
Hyatt discloses providing a notification of the match to a user. See, “After operation 30 the process 20 proceeds to operation 32 wherein the process generates a list of the contact owners associated with the different relationships. In this way a list is generated which optionally does not actually provide contact information to the user in response to their query but could instead give them pointers to the individual contact owners that have the contact information and may be willing to grant access.” [0034]. See also, [0037]. In the alternative, Bharat discloses providing the advertisement to the user that was matched. see, [0117].
Therefore, from the teaching of Bharat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the relationship score, as disclosed by Hyatt, to be used a feature to select an advertising campaign, as taught by Bharat, for the purpose of select relevant advertisements best suited for a particular user. [0010].

As per Claim 13:  Hyatt in view of Bharat discloses the following limitations; 
Hyatt discloses 13. The system of claim 9 wherein the set of target attributes includes attributes that represent one or more of: a type of industry; size of contact’s organization; a title score that is indicative of contact’s position in contact’s organization; and department identifier that identifies an organizational unit that a contact is a member of. See, [0021]. See, [0030]. See [0043].

As per Claim 14:  Hyatt in view of Bharat discloses the following limitations; 
14. The system of claim 9 wherein the system if further configured to:
retrieve, from the database, contact data for a subject contact, the contact data for the subject contact including a set of subject contact attributes; See, [0021]. [0030]. [0043].
Bharat discloses repeat D) multiple times using different marketing campaigns from the plurality of marketing campaigns as the target marketing campaign to determine a subset of the marketing campaigns that are matches for the candidate contact; and present information identifying the subset of the marketing campaigns. See, [0051]. See,  [0034]. See also, [0037].

As per Claim 17:  Hyatt in view of Bharat discloses the following limitations; 
17. (New) The method of claim 1 comprising 
Hyatt discloses repeating D) multiple times using different individual contacts from the plurality of individual contacts as the target candidate to determine a subset of the individual contacts that match with the candidate marketing campaign. Examiner’s note: Bharat is already cited above to disclose the matching process in limitation D). Hyatt discloses a list of candidate contacts, this in order to create the list the matching process disclosed by Bharat would be repeated for each candidate. See, “The process 20 in step 26 can use that query to construct a formal query, i.e. a set of instructions, for example, SQL instructions or instructions in any suitable query language or format that can be applied to the database for the purpose of pulling the information that is relevant out of the database. In .

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Bharat further in view of Smith et al. (U.S. 2011/0276356; Hereafter: Smith).
As per Claim 2:  Hyatt in view of Bharat and Smith discloses the following limitations; 
Hyatt in view of Bharat does not disclose 2. The method of claim 1, wherein the set of target attributes includes one or more attributes that are mandatory target attributes and a subset of target attributes that are non-mandatory target attributes, wherein D) computing the subset of the contacts suitable for the marketing campaign comprises: comprises, prior to mapping the at least a subset of contact attributes to the respective element of the candidate feature vector: determining if the set of contact attributes for the candidate contact meet criteria specified by the one or more mandatory target attributes, and if not then determining the candidate marketing campaign is not a match for the candidate contact without taking further action. Examiner’s note: Bharat discloses reducing the number of features, but the matching still takes place so there is further action on the user. See [0094, 0107].
However, Smith discloses users the lack a mandatory attribute X are culled prior to the remaining steps. Examiner respectfully asserts that culling a user prior to the remaining steps means no further action is taken on that user.  See, “The step of identifying 130 a first set of candidates 30 is useful for reducing the number of job seekers 14 to a smaller number. That is, and as noted above, the initial pool of job seekers 14 may include millions of individuals.  culling 160 the pool of job seekers 14 based on hard attributes. For example, the employer may identify a position preference that the job seeker 14 have a degree in accounting. As a limited number of the job seekers 14 will have such a degree, the initial pool of job seekers 14 is reduced to a more limited number of candidates 30. The step of culling 160 the pool of job seekers 14 based on hard attributes should be performed prior to the remaining steps of the method so as to not waste time and effort of those job seekers who will never meet the position quotient.” [0076].
Therefore, from the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the filtering and selecting users, as disclosed by Hyatt in view of Bharat, to pre-filter users in to a subset then perform further selection, as taught by Smith, for the purpose of reducing the number by removing users that clearly do not qualify for further processing.

As per Claim 3:  Hyatt in view of Bharat and Smith discloses the following limitations; 
Smith discloses 3. The method of claim 2 comprising receiving user input indicating the mandatory target attributes. See, “That is, the employer provides a list of position preferences such as, but not limited to, a certain degree or certificate of training (i.e. hard attributes, as discussed below), a certain personality profile (i.e. soft attributes, as discussed below), and/or a minimum rating on a skills test.” [0023].

As per Claim 10:  Hyatt in view of Bharat and Smith discloses the following limitations; 
Hyatt in view of Bharat does not disclose 10. The system of claim 9 wherein the set of target attributes includes one or more attributes that are mandatory target attributes and a subset of target attributes that are non-mandatory target attributes, wherein in D) the storage medium storing software instructions that when executed by the processor configure the system to, prior to mapping the at least a subset of contact attributes to the respective element of the candidate feature vector: determining if the set of contact attributes for the candidate contact meet criteria specified by the one or more mandatory target attributes, and if not then determining the candidate marketing campaign is not a match for the candidate contact without taking further action. Examiner’s note: Bharat discloses reducing the number of features, but the matching still takes place so there is further action on the user. See [0094, 0107].
However, Smith discloses users the lack a mandatory attribute X are culled prior to the remaining steps. Examiner respectfully asserts that culling a user prior to the remaining steps means no further action is taken on that user.  See,  [0076].
Therefore, from the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the filtering and selecting users, as disclosed by Hyatt in view of Bharat, to pre-filter users in to a subset then perform further selection, as taught by Smith, for the purpose of reducing the number by removing users that clearly do not qualify for further processing.

As per Claim 11:  Hyatt in view of Bharat and Smith discloses the following limitations; 
Smith discloses 11. The system of claim 10, wherein the system is configured to receive user input indicating the mandatory target attributes. See,  [0023].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Bharat further in view of Allouche (U.S. 2019/0251593; Hereafter: Allouche).
As per Claim 8:  Hyatt in view of Bharat and Allouche discloses the following limitations; 
Bharat discloses 8. The method of claim 7 wherein computing the distance between the candidate contact feature vector and the target contact feature vector is based on respective predefined weighting values for the respective elements of the vectors, Examiner’s note: Bharat discloses weights used in the vector matching. See, “Advertisement information can be represented by a variety of means, such as a vector of feature-value pairs, and stored in a data management system on an ad server. In such an embodiment of the present invention, the (weighted) vector of feature-value pairs can be matched with the (weighted) vector of feature-value pairs of user information, in conjunction with the user's current request (e.g., search query or document request) to create a score reflecting a degree of similarity between a given user and their current request to one or more advertisements.” [0068]. Bharat also discloses importance weights for the user and adjusting those weights based on user actions at [0090-0098], and additional weights for the advertisement at [0104]. It is clear the Bharat used weights associated with vectors but weight adjustments are not received from the advertiser and used to calculate further vectors.  
Hyatt in view of Bharat discloses the method comprising subsequent to D) receiving user input to adjust one or more of the predefined weighting values and then computing a further distance between the candidate contact feature vector and the target contact feature vector based on the adjusted weighting values, based on the further computed distance,

Bharat discloses determining if the candidate marketing campaign is a match for the candidate contact, and when the candidate marketing campaign is determined to be a match for the candidate contact, For determining the distance between the vectors see, “When information associated with the user request and user information is represented as a feature vector, and ads have associated feature vectors, such feature vectors can be matched using a scoring function such as the cosine distance between the vectors, a hamming distance, and/or any one of a variety of other vector distance measures. Advertisements can then be ranked using (e.g., according to) the scores generated by such a function. Naturally, the determination of ad rankings may use other information, such as price information and/or performance information for example. In one embodiment of the invention, the top ranking ads are served for rendering to the user.” [0103]. For providing the advertisement see, “As 
Hyatt discloses providing a notification of the match to a user. See, [0034]. See also, [0037]. In the alternative, Bharat discloses providing the advertisement to the user that was matched. See, [0117].
Therefore, from the teaching of Allude, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the selection of advertising based on vector distances and weights, as disclosed by Hyatt in view of Bharat, to receive input that changes the weights and repeat the selection, as taught by Allude, for the purpose of generating high-quality business leads for B2B companies.

As per Claim 16:  Hyatt in view of Bharat and Allouche discloses the following limitations;
Bharat discloses 16. The system of claim 15 wherein computing the distance between the candidate contact feature vector and the target contact feature vector is based on respective predefined weighting values for the respective elements of the vectors, the method comprising Examiner’s note: Bharat discloses weights used in the vector matching. See, [0068]. Bharat also discloses importance weights for the user and adjusting those weights based on user actions at [0090-0098], and additional weights for the advertisement at [0104]. It is clear the Bharat used weights associated with vectors but weight adjustments are not received from the advertiser and used to calculate further vectors.  
 subsequent to D) receiving user input to adjust one or more of the predefined weighting values and then computing a further distance between the candidate contact feature vector and the target contact feature vector based on the adjusted weighting values, based on the further computed distance, 
However, Allouche discloses generating a list of leads where the user can adjust metrics. See,  [0095]. See, [0096].
Bharat discloses determining if the candidate marketing campaign is a match for the candidate contact, and when the candidate marketing campaign is determined to be a match for the candidate contact, For determining the distance between the vectors see, [0103]. For providing the advertisement see, [0117]. See, [0041].
Hyatt discloses providing a notification of the match to a user. See, [0034]. See also, [0037]. In the alternative, Bharat discloses providing the advertisement to the user that was matched. See, [0117].
Therefore, from the teaching of Allude, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the selection of advertising based on vector distances and weights, as disclosed by Hyatt in view of Bharat, to receive input that changes the weights and repeat the selection, as taught by Allude, for the purpose of generating high-quality business leads for B2B companies.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Bharat in view of Fuller et al. (U.S. 2020/0065768; Hereafter: Fuller).
As per Claim 18:  Hyatt in view of Bharat and Fuller discloses the following limitations; 
18. (New) The method of claim 1 wherein D) further comprises, when the candidate marketing campaign is determined to be a match for the candidate contact, adding the candidate contact to a participant list for the candidate marketing campaign, Examiner’s note: Bharat is already cited above to disclose the matching process in limitation D). Hyatt discloses a list of candidate contacts, this in order to create the list the matching process disclosed by Bharat would be performed each candidate. See, “The process 20 in step 26 can use that query to construct a formal query, i.e. a set of instructions, for example, SQL instructions or instructions in any suitable query language or format that can be applied to the database for the purpose of pulling the information that is relevant out of the database. In operation 28 the illustrative process 20 does just that and then it processes the query string and it uses it to identify a set of contacts stored in the database that are relevant to that query.” [0030].
Hyatt in view of Bharat does not disclose the method further comprising sending, using the enterprise mail server, notifications associated with the candidate marketing campaign to contacts identified in the participant list.
However Fuller discloses sending emails via the enterprise mail server. See, “The algorithms and processes operating in the API server 16 that generate the marketing emails can be any algorithm or automated process suitable for the purpose described herein. For example, these email generation processes can be any relevant type of customer relationship management (CRM) system that has been developed to manage external company relationships, such as by organizing and storing customer and prospect contact information, identifying sales opportunities, recording service issues, managing marketing campaigns, etc. The CRM system can collect potential customer website, email, telephone numbers, social 
Therefore, from the teaching of Fuller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for notices sent to contacts, as disclosed by Hyatt in view of Bharat, to send emails via the enterprise server, as taught by Fuller, for the purpose of providing emails that shown as coming from the server of the company marketing the product.

Response to Arguments
Applicant’s arguments regarding 35 USC 103 are moot in view of new references.
Regarding 35 USC 101: The rejections set forth above explains that the database amounts to apply it, and the email limitation amount to general linking. The vectors and calculating a distance are abstract concept that make the claims somewhat specific, but it does add additional elements to the 101 analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al. US 2016/0232540 discloses a system that generates recommendations for engagement with the plurality of target clients, wherein components of the recommendations for engagement are based on determined similarities between the fitness, engagement, and intent characteristics of the plurality of target clients and the fitness, engagement, and intent characteristics of the entity's existing clients. Donskey et al. US 2016/0247163 discloses using weights and vectors to assign contacts in to sets.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688